DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/01/2021.  Claims 1-20 are pending.
Election/Restrictions
Applicant's election with traverse of Species III. (Fig. 3) in the reply filed on 02/01/2021 is acknowledged.  The traversal is on the ground(s) that Fig. 3 depicts an exemplary structure that is also included in Fig. 4, and would not impose a search burden on the Examiner.  This is not found persuasive because para. [0010] of the instant application discloses Fig. 4, which is an embodiment that refers back to Fig. 2.  However, Fig. 3 is drawn to a different embodiment, according to para. [0009].  Further, the embodiment in Fig. discloses the convex portion of the holding structure, which is not disclosed in the embodiment of Fig. 2.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2021.
Claim Rejections - 35 USC § 112
Claims 8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claims 8 and 10-11 recite the phrase “and/or.”  It is unclear whether the Applicant is attempting to claim a first material “and” a second material, or a first material “or” a second material.  Claims 8 and 10-11 depend from claim 7, which explicitly recites “a first material and a second material different from the first material.”  With this recitation, it is unclear how both the first and second materials are the same, as disclosed in claims 8 and 10-11.  For Examination purposes, the claims will be interpreted as reciting a first material “or” a second material for clarity.  The Examiner recommends making this change, for clarity. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (U.S. Pat. 8188556) in view of Sakai et al. (U.S. Pat. 5949118).
Regarding claim 1, Adachi discloses a method of forming a structure (as disclosed in both the title of the invention and in col. 7, beginning at line 44), the method comprising: forming a suspended structure 25 over a carrier 22; forming a holding structure 23 to fix the suspended structure 25 to the carrier 22; where a tapered side 23a of the holding structure 23 physically connects to the suspended structure 25.
With regards to claim 1, Adachi is discussed above, and fails to explicitly disclose where the holding structure 23 has a concave shape.  Sakai teaches a holding structure 60 comprising a concave shape 70.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding structure of Adachi with the concave shape of Sakai, in order to prevent the weakening of the diaphragm, due to stress concentration, as taught to be desirable by Sakai (see discussion in col. 9, lines 40-43).  
Regarding claim 2, Sakai teaches the method, where forming the holding structure 60 comprises shaping the holding structure 60 to have a concave shape (see discussion in col. 6, lines 16-22).
	Regarding claim 3, Adachi teaches the method, where the structure is part of a MEMS structure (see discussion in col. 6, lines 1-3).  Further, the Examiner notes that microfabrication falls within the scope of MEMS, as disclosed in: https://www.mems-exchange.org/MEMS/what-is.html#:~:text=Micro%2DElectro%2DMechanical%20Systems%2C,using%20the%20techniques%20of%20microfabrication (see line 3 of the first paragraph).
23 is shaped after the suspended structure 25 is formed on the holding structure 23 (see discussion beginning in col. 7, line 44).
	Regarding claim 5, Adachi teaches the method, where forming the holding structure 23 comprises performing an etching process (as discussed in col. 3, lines 12-14).
	Regarding claim 6, Adachi teaches the method, where the etching process is performed so that the etching process does not etch the suspended structure 25 (as seen in Fig. 7D).
	Regarding claim 12, Sakai teaches the method, where the holding structure 60 comprises a concave sidewall 70 having a circular or substantially circular shape, an elliptical or substantially elliptical shape, a parabolic or substantially parabolic shape, or a hyperbolic or substantially hyperbolic shape.
	Regarding claim 13, Adachi teaches the method, where the tapered end 23a of the holding structure 23 attaches to a bottom surface of the suspended structure 25 (as seen in Fig. 2 below).
	Regarding claim 14, Adachi teaches the method, where the carrier 22 comprises a silicon-on-insulator substrate (as discussed in col. 4, lines 12-17) or a glass substrate.
	Regarding claim 15, Adachi teaches the method, where the suspended structure 25 comprises membrane material (as discussed in col. 4, lines 12-17).
	Regarding claim 16, Adachi teaches a method for manufacturing a structure, the method comprising: forming a holding structure 23 over a carrier 22, where forming the holding structure 23 comprises varying the material composition of the holding structure 23, so that an etch rate of the holding structure 23 varies when etching the holding structure 23 (see 23 comprising etching the holding structure 23 with at least two different etch rates so as to form a holding structure 23 with a tapered end 23a; and forming a suspended structure 25 over the holding structure 23, where the holding structure 23 fixes the suspended structure 25 to the carrier 22 (see discussion in col. 3, lines 26-38).
With regards to claim 16, Adachi is discussed above, and fails to explicitly disclose where the holding structure 23 has a concave shape.  Sakai teaches a holding structure 60 comprising a concave shape 70.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding structure of Adachi with the concave shape of Sakai, in order to prevent the weakening of the diaphragm, due to stress concentration, as taught to be desirable by Sakai (see discussion in col. 9, lines 40-43).
	Regarding claim 17, Adachi teaches the method, where etching the holding structure 23 comprises: etching the holding structure 23 with a first etching rate at a point of the holding structured 23 fixed to the back side of the suspended structure 25, the back side of the suspended structure 25 facing the holding structure 23, and etching the holding structure 23 with a second etching rate at a point of the holding structure 23 fixed at a front side of the carrier 22, the front side of the carrier 22 facing the suspended structure 25, where the first etching rate is lower than the second etching rate (see discussion in col. 3, lines 26-38).




    PNG
    media_image1.png
    510
    733
    media_image1.png
    Greyscale

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi and Sakai as applied to claim 5 above, and further in view of Kimura (U.S. Pub. 20100224872).
	Regarding claims 7-11, Adachi and Sakai are discussed above, but fail to teach the method, where forming the holding structure 23 comprises forming the holding structure 23 with a first material and a second material different from the first material so that a concentration of the second material in the first material is continuously varied as a function of location within the first material relative to the carrier 22.  Kimura teaches the use of different materials when forming holding structures is well known in the art (see discussion in para. [0058], lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide different materials for the holding structure of Adachi, 
Finally, concerning method claims 1-17, in view of the structure disclosed by Adachi, Sakai, and Kimura above, the method of operating the device would have been obvious, since Adachi, Sakai, and Kimura’s holding structure provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Adachi, Sakai, and Kimura is capable of being formed, using the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Adachi, Sakai, and Kimura above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional supporting structures for MEMS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        7-May-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632